DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 is cancelled.
Claims 1, 3-8 and 10-13 are rejected.
Claim 9 is objected to.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference to Schwerdtfeger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasuriya et al (US PUB 20080150324, hereinafter Jayasuriya) in view of Schwerdtfeger et al (US PUB 20150078580, hereinafter Schwerdtfeger).
Regarding claim 1, Jayasuriya discloses a speaker system (e.g. speaker system 15), (see at least the abstract) comprising: a first panel (e.g. an outer panel 12) that is an outer plate of a vehicle door (see figure 1); a second panel (e.g. inner panel 20, having an upper portion 24 and a lower portion 22) that is disposed on a vehicle interior side of the vehicle door (see figure 1); a third panel (e.g. an intermediate panel holding bolt/nut combo 29) that is disposed between the first panel and the second panel (see figures 1 and 2); a speaker unit (e.g. speaker unit 15) that has a sound emitting surface configured to emit sound a sound toward a vehicle interior; and the surface of the speaker unit (speaker unit 15) is on a side toward the second panel (inner panel 20), (see figure 1); and spacers (e.g. spacer sleeves 27a) that are disposed between the speaker unit and the third panel (see Jayasuriya, [0010]-[0011] and [0013]-[0014], figures 1-3).
Jayasuriya does not explicitly disclose wherein a distance between the second panel and a surface of the speaker unit is between 0.5 mm and 10 mm.
Schwerdtfeger in the same field of endeavor teaches a speaker system for use in an automobile (see at least the abstract and figure 1), comprising a speaker unit (e.g. loudspeaker arrangement 30), (see figure 3), wherein a distance between the second panel (e.g. an adjacent grid panel) and a surface of the speaker unit is between 0.5 mm and 10 mm (e.g. the loudspeaker can be mounted, for example, at a constant distance of, for example, 5 mm below the sound-outlet opening 33 which is covered by a loudspeaker grid for example), (see Schwerdtfeger, [0027] and figure 3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to maintain a distance of between 0.5 mm and 10 mm from the surface of the speaker to an adjacent panel as taught by Schwerdtfeger in the teachings of Jayasuriya so as to improve acoustic output response of the speaker system, and thereby further enhancing the listening experience of the user.

Regarding claim 3, Jayasuriya as modified by Schwerdtfeger discloses the speaker system according to claim 1, further comprising an elastic body (e.g. a damping ring or absorption device 15e) between a third panel side surface of the second panel and the surface of the speaker unit (see [0013], [0017] and [0022], figures 2A-2B).

Regarding claim 4, Jayasuriya discloses the speaker system according to claim 1, wherein a portion of the second panel is opposite to the sound emitting surface of the speaker unit; and the portion of the second panel is recessed toward the third panel (e.g. speaker system 15 is connected at a recessed portion of the third panel 20), (see Jayasuriya, figure 1).

Regarding claim 6, Jayasuriya discloses a vehicle door (e.g. a vehicle door 10), (see at least the abstract) comprising: a speaker system (e.g. speaker system 15) including: a first panel (e.g. an outer panel 12) that is an outer plate of the vehicle door (see figure 1); a second panel interior side of the vehicle door (see figure 1); a third panel (e.g. an intermediate panel holding bolt/nut combo 29) that is disposed between the first panel and the second panel (see figures 1 and 2); a speaker unit (e.g. speaker unit 15) that has a sound emitting surface configured to emit sound a sound toward a vehicle interior; and the surface of the speaker unit (speaker unit 15) is on a side toward the second panel (inner panel 20), (see figure 1); and spacers (e.g. spacer sleeves 27a) that are disposed between the speaker unit and the third panel (see Jayasuriya, [0010]-[0011] and [0013]-[0014], figures 1-3).
Jayasuriya does not explicitly disclose wherein a distance between the second panel and a surface of the speaker unit is between 0.5 mm and 10 mm.
However, Schwerdtfeger in the same field of endeavor teaches a speaker system for use in an automobile (see at least the abstract and figure 1), comprising a speaker unit (e.g. loudspeaker arrangement 30), (see figure 3), wherein a distance between the second panel (e.g. an adjacent grid panel) and a surface of the speaker unit is between 0.5 mm and 10 mm (e.g. the loudspeaker can be mounted, for example, at a constant distance of, for example, 5 mm below the sound-outlet opening 33 which is covered by a loudspeaker grid for example), (see Schwerdtfeger, [0027] and figure 3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to maintain a distance of between 0.5 mm and 10 mm from the surface of the speaker to an adjacent panel as taught by Schwerdtfeger in the teachings of Jayasuriya so as to improve acoustic output response of the speaker system, and thereby further enhancing the listening experience of the user.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasuriya in view of Schwerdtfeger as applied to claim 1 above, and further in view of Van Hout et al (US PAT 5736689, hereinafter Van-Hout).
 claim 5, Jayasuriya as modified by Schwerdtfeger discloses the speaker system according to claim 1, wherein the spacers are cylindrically shaped (e.g. cylindrical spacer sleeves 27a), the speaker unit (speaker unit 15) further includes a speaker main body (e.g. speaker frame 15d), and the speaker unit is mounted on the third panel by mounting screws (e.g. along bolts 29a) inserted through the spacers (see Jayasuriya, [0013] and figures 1-2).
Jayasuriya as modified by Schwerdtfeger fails to explicitly disclose: a housing adapted to house the speaker main body, the housing includes mounting holes.
However, Van-Hout in the same field of endeavor teaches a speaker system in a vehicle door (see at least the abstract and figure 1), comprising a speaker main body (e.g. speaker unit 28), a housing (e.g. a bridge bracket 14) adapted to house the speaker main body, and spacers (e.g. platform 24), the housing includes mounting holes (see figure 2), and the speaker unit is mounted on the third panel (e.g. a panel 22) by mounting screws (e.g. screws 34) inserted through the mounting holes and the spacers. 
and the speaker unit is mounted on the third panel by mounting screws inserted through mounting holes and the spacers (see Van-Hout, column 3 lines 22-57, figures 1 and 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a housing to house the speaker body as taught by Van-Hout in the teachings of Jayasuriya in view of Schwerdtfeger so as to further provide protection for the speaker body and also to improve the acoustic response of the speaker based on the chamber formed behind the speaker unit by the housing volume, and thereby ultimately improving the listening experience of the user. 

Regarding claim 13, Jayasuriya as modified by Schwerdtfeger and Van-Hout discloses the speaker system according to claim 1, wherein the speaker unit comprising a housing (e.g. a bridge bracket 14), the housing has a brim (e.g. bottom tab 18) on a rear side of the speaker unit toward the third panel, the brim is configured to mount the speaker unit to the third panel .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasuriya in view of Schwerdtfeger as applied to claim 6 above, and further in view of Muller (US PUB 20140086444, hereinafter Muller).
Regarding claim 7, Jayasuriya as modified by Schwerdtfeger discloses the speaker system according to claim 1, but fails to explicitly disclose further comprising a sound absorbing material on a surface of the first panel.
However, Muller in the same field of endeavor teaches a speaker system for a vehicle (see at least the abstract and figure 1), comprising a sound absorbing material (a sound absorbing layer 303) on a surface of the first panel (see Muller, [0116], [0118], and figure 18). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a sound absorbing material on the first panel as taught by Muller in the teachings of Jayasuriya as modified by Schwerdtfeger so as to achieve effective filtering out of unwanted sound components from the speaker sound output, and thereby further improving the listening experience of the user.

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasuriya in view of Schwerdtfeger as applied to claim 1 above, and further in view of Negishi et al (WO 2009144818, hereinafter Negishi).
Regarding claim 8, Jayasuriya as modified by Schwerdtfeger discloses the speaker system according to claim 1, but fails to explicitly disclose wherein the third panel includes an opening covered by a synthetic resin film.
However, Negishi in the same field of endeavor teaches a speaker system (see at least the abstract) comprising a first panel (e.g. an outer panel 7), a second (e.g. a middle panel 9), and third panel (e.g. an inner panel 8) (see figure 1), wherein the third panel includes an opening (e.g. an opening 11) covered by a synthetic resin (e.g. resin material 25), (see Negishi, [0035] and [0065], also figures 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an opening with a resin covering in the third panel as taught by Negishi in the teachings of Jayasuriya in view of Schwerdtfeger in order to further improve damping of unwanted frequency components of the speaker system, and thereby further enhancing the listening experience of the user.

Regarding claim 10, Jayasuriya as modified by Schwerdtfeger and Negishi discloses the speaker system according to claim 1, wherein each of the first panel and the third panel includes one of an aluminum alloy or a carbon material (e.g. panels 7 and 9 are each made of a sheet metal), (see Negishi, [003] and figure 1). Although Negishi does not explicitly disclose that the sheet metal comprises an aluminum alloy. However, it would have been obvious to any person having an ordinary skill in the art to apply sheet metal comprising an aluminum alloy since it has been held that the selection of a material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).

Regarding claim 11, Jayasuriya as modified by Schwerdtfeger and Negishi discloses the speaker system according to claim 1, wherein the second panel (e.g. a second panel 9) includes a synthetic resin molded plate (see Negishi, [0030]) and figure 1).

Regarding claim 12, Jayasuriya as modified by Schwerdtfeger and Negishi discloses the speaker system according to claim 1, further comprising an elastic body (e.g. an elastic member 13) between the third panel (panel 8) and the speaker unit (speaker unit 3), wherein an opening (e.g. member 3 is a C-shaped annular member with opening) that is connected to an opening (e.g. an opening 10) in the third panel (see Negishi, [0035], also figures 1 and 4).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.